                                                                United States District Court
                                                                  Southern District of Texas

                                                                     ENTERED
                    IN THE UNITED STATES DISTRICT COURT          November 28, 2018
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                  David J. Bradley, Clerk
                              HOUSTON DIVISION



PEGGY PIERCE,                          §
                                       §
                    Plaintiff,         §
                                       §
v.                                     §     CIVIL ACTION NO. H-18-1686
                                       §
FONDREN ORTHOPEDIC GROUP, LLP          §
and FONDREN ORTHOPEDIC LTD.,           §
                                       §
                    Defendants.        §



                       MEMORANDUM OPINION AND ORDER


       Plaintiff,    Peggy   Pierce   ("Pierce"   or   "Plaintiff"),      sued

defendants,   Fondren Orthopedic Group, LLP and Fondren Orthopedic

Ltd.   (collectively,    "Defendants") , in this court for federal and

state employment claims and state breach of contract claims.

       Pending before the court are

       Pierce,s Motion for Partial Summary Judgment on Two of
       Her Breach of Contract Claims ("Plaintiff,s MPSJ")
       (Docket Entry No. 9);

       Defendants, Objections to Pierce, s Evidence in Support of
       Her Motion for Partial Summary Judgment ("Defendants,
       Objections to Plaintiff 1 s Evidence")      (Docket Entry
       No. 15);

       Fondren Orthopedic Ltd.,s Cross-Motion for Partial
       Summary Judgment ( "FOLTD, s Cross-MPSJ") (Docket Entry
       No. 32) ;

       Fondren Orthopedic,    Ltd.,s Objections to Pierce,s
       Evidence in Response to Fondren Orthopedic, Ltd. , s Cross-
       Motion for Partial Summary Judgment ("FOLTD,s Objections
       to Plaintiff,s Evidence") (Docket Entry No. 40);

       Snow Goose Corporation, s      Motion to   Intervene   (Docket
       EntryNo. 19);
        Defendants' Motion for Leave to File a Second Amended
        Answer and Counterclaim (Docket Entry No. 20); and

        Fondren Orthopedic Ltd. 's Motion for Leave to File a
        Third-Party Complaint ("FOLTD's Motion for Leave to File
        Third-Party Complaint") (Docket Entry No. 21).

        For the reasons stated below, the court will deny Plaintiff's

MPSJ,       FOLTD's   Cross-MPSJ,    Snow      Goose     Corporation's   Motion    to

Intervene, Defendants' Motion for Leave to File a Second Amended

Answer and Counterclaim,            and FOLTD' s       Motion for Leave    to File

Third-Party Complaint. 1


                            I.   Factual Background

        Pierce's First Amended Complaint arises from her termination

as CEO and Administrator of Fondren Orthopedic Group, LLP ("FOG").

Pierce's Complaint alleges a federal claim for age discrimination

under the Age Discrimination in Employment Act and state law claims

for         disability    discrimination,          age      discrimination,       sex

discrimination, and retaliation under the Texas Commission on Human

Rights Act. 2      Plaintiff also alleges state law claims for breaches

of contract. 3        Plaintiff's MPSJ addresses only two of Plaintiff's



        1
      The court need not rule on Defendants' Objections to
Plaintiff's Evidence, Docket Entry No. 15, or FOLTD's Objections to
Plaintiff's Evidence, Docket Entry No. 40, because the court did
not rely on the disputed paragraphs in ruling on Plaintiff's MPSJ
or FOLTD's Cross-MPSJ.
        2
      See Plaintiff's First Amended Complaint ("Complaint") , Docket
Entry No. 36, pp. 14-27.



                                         -2-
pending breach of contract claims.                     FOLTD's Cross-MPSJ addresses

all three of Plaintiff's pending breach of contract claims.

     Defendants      are    two    of   a    series      of    interrelated     business

entities with common management and officers.                    FOG, Pierce's former

employer,      is a Texas    limited liability partnership composed of

physicians engaged in providing medical services.                    FOLTD is a Texas

limited partnership formed for the purpose of investing in Texas

Orthopedic Hospital, where the physician partners of FOG and FOLTD

perform medical services.           FOLTD has no employees. 3             As a limited

partnership,       FOLTD   is     composed        of    both    general   and    limited

partners.      The general partner of FOLTD is Snow Goose Corporation

("Snow Goose") . 4     The limited partners of FOLTD are many of the

same physicians who are partners in FOG. 5                     Snow Goose Corporation

is a holding corporation, which                    at the time of the events at

issue -- was operated by persons who were also partners in both FOG

and FOLTD. 6


     3
      See Declaration of James B.      Bennett,  M.D.   ("Bennett
Declaration") , Attachment 1 to Defendants' Response to Pierce's
Motion for Partial Summary Judgment ("Defendants' Response to
Plaintiff's MPSJ"), Docket Entry No. 14-1.
     4
         See id.
     5
      Compare Amendment No. 2 to the Amended and Restated Limited
Partnership Agreement of Fondren Orthopedic Ltd.        ("Amendment
No.  2"),  Exhibit 0 to Affidavit of Peggy Pierce           ("Pierce
Affidavit"), Docket Entry No. 9-1, pp. 160-61 (listing the limited
partners of FOLTD with their accompanying signatures), with Letter
to Peggy Pierce from Mufaddal Gombera, MD, Exhibit B to Plaintiff's
Original Complaint, Docket Entry No. 1-2 (listing in its letterhead
the then partners of FOG) .
     6
     Compare Exhibit C to Amended and Restated Limited Partnership
Agreement of FOLTD, Exhibit 0 to Pierce Affidavit, Docket Entry
                                                    (continued ... )

                                            -3-
     Pierce       was   terminated   under   disputed    circumstances      after

working for FOG and its related entities                for nearly 30 years.

Pierce alleges that she was terminated because of her age and her
              7
disability,       and in retaliation for discovering what Pierce alleges

were illegal practices on the part of FOG partners. 8                Defendants

assert     that    Pierce   was   terminated    for     misconduct    and   poor

performance. 9

     The motions pending before the court relate only to Pierce's

breach of contract claims.           Pierce alleges      that after she was

terminated,       FOLTD failed to honor an agreement that she entered

into with FOLTD in 2014 ("the Agreement")             The Agreement provides,

in relevant part, as follows:

                 [T]his will confirm that as long as you are
     the Administrator of [FOG] , an affiliate of [FOLTD] , and
     continue to handle the day-to-day business affairs of
      [FOLTD], and then continuing for a period of five (5)
     years   after you are no       longer performing those
     responsibilities, whether due to retirement, death,
     disability or termination, you will continue to be paid



      ( • • • continued)
     6

No. 9-1, pp. 148-49 (listing James B. Bennett, C. Craig Crouch, and
G. William Woods as partners in FOLTD), with Snow Goose Corporation
Bylaws, Exhibit 1 to Bennett Declaration, Docket Entry No. 14-1,
p. 7 (listing Dr. G. William Woods, Dr. C. Craig Crouch, and
Dr. James B. Bennett as the initial directors of Snow Goose).
     7
     Pierce claims that her termination was based on her medical
diagnosis of Multiple Sclerosis, her age (57 years-old), and her
sex. See Complaint, Docket Entry No. 36, p. 1.
     8
         See Complaint, Docket Entry No. 36, pp. 7-11.
     9
      See Defendants Fondren Orthopedic Group LLP and Fondren
Orthopedic Ltd. 's Original Answer and Counterclaim ("Defendants'
Original Answer and Counterclaim"), Docket Entry No. 8, pp. 17-21.

                                      -4-
      a gross amount equal to what a limited partner in the
      Partnership receives from operating income distributions
      based on him then owning 10 Units of limited partner
      [FOLTD] Interests.



      You have done an excellent job for [FOLTD] and after
      these many years of dedicated service deserve not only to
      continue sharing in the success of [FOLTD] , but to
      benefit past the point when you are no longer working for
      [FOG] and [FOLTD] . 10

      The        Agreement        was    signed    by    Dr.    G.   William   Woods,      M.D.

("Dr. Woods") in his capacity as the president of FOLTD's general

partner,         Snow Goose.            Dr.   Woods was also a        limited partner in

FOLTD. 11        The Agreement was on Snow Goose letterhead.                   The enforce-

ability of the Agreement, and Dr. Woods' authority to sign it, are

at issue in this action.


           II.     Pierce's Motion for Partial Summary Judgment and
                   FOLTD's Cross-Motion for Partial Summary Judgment

      In her MPSJ Pierce argues that she is entitled to summary

judgment         on    two   of    her        breach    of    contract   claims    based     on

Defendants' breach of the Agreement.                         Defendants argue in response

that the Agreement is unenforceable for three reasons:                               lack of

consideration;          because Plaintiff was                 terminated for      cause;    and

because Dr.           Woods did not have actual or apparent authority as


      10
      See Letter to Peggy J. Pierce from Fondren Orthopedic, Ltd.
Re: Fondren Orthopedic, Ltd. Unit Compensation Distributions
("Pierce Letter from FOLTD re Unit Compensation Distributions"),
Exhibit E to Pierce Affidavit, Docket Entry No. 9-1, pp. 24-25.
      11
      See Amendment No. 2, Exhibit 0 to Pierce Affidavit, Docket
Entry No. 9-1, pp. 160-61.

                                                  -5-
President of Snow Goose to enter into the Agreement on FOLTD's

behalf.   In FOLTD's Cross-MPSJ, FOLTD argues that FOLTD is entitled

to summary judgment on Pierce's breach of contract claims because

Dr. Woods lacked actual or apparent authority to enter into the

Agreement as a matter of law.


A.    Standard of Review

      Summary judgment is authorized if the movant establishes that

there is no genuine dispute about any material fact and the law

entitles it to judgment.          Fed. R. Civ. P. 56(c)          Disputes about

any material facts are "genuine" if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.

Anderson v. Liberty Lobby, Inc., 106 S. Ct. 2505, 2511 (1986).                     In

reviewing      the   evidence    "the    court   must     draw   all    reasonable

inferences in favor of the nonmoving party,                and it may not make

credibility determinations          or weigh the         evidence."     Reeves     v.

Sanderson Plumbing Products,         Inc.,     120 S. Ct. 2097, 2110         (2000).

Factual controversies are to be resolved in favor of the nonmovant,

"but only when                  both parties have        submitted evidence of

contradictory facts."       Little v. Liquid Air Corp.,              37 F.3d 1069,

1075 (5th Cir. 1994)      (en bane).


B.    Consideration

      A written instrument is prima facie proof of consideration.

Taylor v. Fred Clark Felt Co., 567 S.W.2d 863, 867 (Tex. Civ. App.

     Houston    [14th Dist.]     1978,    writ   ref'd    n.r.e.).      It   is   the

                                         -6-
defendant's burden to offer evidence to defeat this prima facie

proof.       Thigpen v. Thigpen, 563 S.W.2d 868, 870 (Tex. Civ. App. --

San Antonio 1978, writ ref'd n.r.e.).                             The existence (or lack of)

consideration           is   a    question       of    law.         Brownwood        Ross     Co.    v.

Maverick County, 936 S.W.2d 42, 45 (Tex. App. -- San Antonio 1996,

writ denied)          (citing Williams v. Hill, 396 S.W.2d 911,                         913     (Tex.

Civ. App.             Dallas 1965, no writ).                  Because there is a written

agreement        in   this       case,    Defendants         must     demonstrate        that       the

Agreement is not supported by consideration.

        In   Texas      employments          are      terminable        at-will       unless        the

employer and employee contract otherwise.                            See Winters v. Houston

Chronicle        Publishing Co.,           795     S.W.2d 723,          723-24       (Tex.     1990).

Under    the     employment         at-will        doctrine         either    the    employer        or

employee can terminate the employment relationship for any reason

or no reason at all, at any time.                        See East Line & R.R.R. Co. v.

Scott, 10 S.W. 99, 102 (Tex. 1888)

        Defendants       argue      that     the      Agreement        is    not    supported        by

consideration           because          Plaintiff       could        have     terminated           her

employment with FOG at any time.                       However, if "a promise to grant

a raise to a terminable-at-will employee is necessarily illusory

     . why is an employer's original promise to pay a certain wage

to an at-will employee enforceable when the employee performs?"

Vanegas v. American Energy Services, 302 S.W.3d 299, 303-304 (Tex.

2009)    (citing 1 John E.               Murray,       Jr.    &    Timothy Murray,           CoRBIN oN

CONTRACTS    §   1.17    (Supp.     Fall 2009))               Defendants'          argument would

                                                 -7-
render many compensation agreements between at-will employees and

their employers unenforceable.

      While past services alone may not serve as consideration for

a promise, a contract created both to reward an employee for past

services and to compensate the employee for future services is

supported by consideration.      In Pasant v.      Jackson National Life

Insurance Co., 52 F.3d 94, 97 (5th Cir. 1995), the court evaluated

a contract to compensate an employee for "valuable services" he had

rendered to his employer in the past, as well as future services

that the employee continued to render until he was terminated.       Id.

at 97-98.   The court held that the employee's continued work for

the    company   until   he   was     terminated     provided   adequate

consideration.   Id.

      The court is persuaded that the Agreement is supported by

consideration.   The Agreement does reward Plaintiff for previously

performed services to FOG and FOLTD.      It states:

      You have done an excellent job for [FOLTD] and after
      these many years of dedicated service deserve not only to
      continue sharing in the success of [FOLTD] , but to
      benefit past the point when you are no longer working for
      [FOG] and [FOLTD] . 12

But the Agreement also states that it is contingent on Pierce's

continuing to serve as the administrator of FOG and "continu[ing]

to handle the day-to-day business" of FOLTD. 13      Plaintiff continued



      12
       See  Pierce  Letter   from   FOLTD  re   Unit  Compensation
Distributions, Exhibit E to Pierce Affidavit, Docket Entry No. 9-1,
p. 25.



                                    -8-
to   provide      services      to     FOG    and        FOLTD    in   compliance    with    the

Agreement until her termination in 2018 -- over three years after

the Agreement was executed. 14                 The court therefore concludes that

the Agreement is supported by consideration.


C.     Good Cause

       Plaintiff argues that the Agreement is enforceable as a matter

of law regardless of the reason she was terminated because the

Agreement contains no exception for a                            termination "for cause."

Defendants argue          that because FOG had good cause                     to terminate

Plaintiff,       Defendants      have        no obligation to pay Plaintiff                  the

5-year post-termination payments guaranteed by the Agreement.                                The

circumstances of Plaintiff's termination are disputed,                               and fact

issues exist as to whether Plaintiff was terminated for cause.

       The Agreement does not contain any language excusing FOLTD's

performance       in    the    event     Plaintiff          was    terminated   for     cause.

Furthermore, the Agreement expressly contemplates that five years

of payments would be made to Plaintiff regardless of whether she

left    FOG and        FOLTD    "due    to    retirement,          death,   disability,       or

termination. " 15

       One     Texas    court     has    read        a     "for    cause"   exception       into

performance of an employment contract by an employer.                               See Gorbet


       14
            See Plaintiff's MPSJ, Docket Entry No. 9, p. 10.
       15
      See   Pierce  Letter   from   FOLTD  re   Unit  Compensation
Distributions, Exhibit E to Pierce Affidavit, Docket Entry No. 9-1,
p. 24 (emphasis added).

                                               -9-
v. Northwood Lincoln-Mercury, No. 14-04-00813-CV, 2005 WL 2875283,

at   *1-2   (Tex.   App.       Houston      [14th Dist.]   Nov.    3,   2005,   pet.

denied)     (unpublished) .    In Gorbet an employee demanded performance

from his employer on his 12-month term employment contract, which

required that even if Gorbet was terminated, he was to be paid for

the full 12-month period.          Id. at *1.      Gorbet was terminated for

cause under undisputed circumstances -- the only dispute between

the parties was whether the employment agreement was enforceable in

spite of the fact Gorbet was terminated for cause.                The court noted

that if an employer is warranted in discharging an employee, the

employee is not entitled to "collect the salary accruing to him"

after the date of his termination.               Id.   (emphasis added) .        The

court held that because the circumstances of Gorbet's termination

were uncontested and Gorbet was terminated for cause as a matter of

law, Gorbet was not entitled to the rest of his salary under the

contract.      Id. at *2.

      Plaintiff argues that Gorbet does not apply for three reasons.

First, Plaintiff argues that Gorbet's holding is limited to term

employment contracts.          Second, Plaintiff argues that the employer

in Gorbet did not specifically promise to make payments to the

employee after termination.           Third,    Plaintiff contends that the

Agreement     is    distinct   from   the    employment    contract     in   Gorbet

because the Agreement was designed in part to reward Plaintiff for

her work for FOLTD and FOG, not solely to compensate Plaintiff for

future work she would perform for FOLTD and FOG.

                                       -10-
       Defendants argue that Gorbet applies because the Agreement was

between Plaintiff and her employer.           Defendants also argue that the

promise in Gorbet to pay the plaintiff's salary for the remainder

of his employment term if he were terminated is indistinguishable

from the promise in the Agreement to pay Pierce for five years

post-termination.        Defendants also argue that FOLTD's motive for

entering into the Agreement is irrelevant to this analysis.

       The contract in Gorbet is distinguishable from the Agreement

at issue in this case in key respects. First, the contract at issue

in Gorbet was for employment for a specified term, rather than an

agreement to compensate an at-will employee.               Second,     and most

importantly,      the    Agreement     specifically    contemplated      paying

Plaintiff for five years after her termination in addition to any

salary she was receiving through her at-will employment with FOG

and FOLTD.       There is a difference between continuing to pay an

employee a salary for the remainder of an employment term, as in

Gorbet,      and paying an employee separate severance-like payments

promised by the employer in the event the employee was terminated,

as in this case.

       As a general rule, in evaluating a contract courts should not

read    in    additional   terms     but   should   interpret    the   contract

according to its plain meaning.               American Manufacturers Mutual

Insurance Co.      v.   Schaefer,    124 S.W.3d 154,    157-59   (Tex.   2003);

Coker v. Coker, 650 S.W.2d 391, 393 (Tex. 1983).           In the absence of

applicable, controlling Texas authority, the court declines to read

                                       -11-
in a "for cause" exception to the Agreement between Plaintiff and

FOLTD.     The Agreement plainly requires FOLTD to pay Plaintiff five

years of payments after her termination.                     The Agreement does not

excuse FOLTD's performance in the event of a for-cause termination.

The   Agreement     is   therefore      enforceable,         regardless     of    whether

Plaintiff was terminated for cause.


D.    Dr. Woods' Authority to Execute the Agreement

      Both Plaintiff and FOLTD argue                  that   they are entitled to

summary judgment regarding Dr.             Woods'      authority to execute the

Agreement.     Plaintiff argues that the Agreement is enforceable

because Dr. Woods had actual authority to sign the Agreement on

behalf of Snow Goose and FOLTD.                 In the alternative,             Plaintiff

argues that Dr.      Woods had apparent authority to enter into the

Agreement on FOLTD' s         behalf.     Defendants argue             that Dr.      Woods

lacked     either   actual      or   apparent         authority       to   execute     the

Agreement,    and that        the Agreement      is    therefore not binding on

FOLTD.


      1.     Actual Authority

      It is undisputed that Dr. Woods signed the Agreement while he

was   President     of   Snow Goose      Corporation.           Dr.    Woods'     actions

required two levels of authority to be valid:                     First, Snow Goose

needed authority         to   execute   the     contract      on behalf      of    FOLTD.

Second, because Dr. Woods signed the Agreement as President of Snow

Goose, he needed authority to act on behalf of Snow Goose.                           Snow

                                         -12-
Goose had the authority to enter into contracts on behalf of FOLTD

under FOLTD's limited partnership agreement, which expressly vests

Snow Goose with such authority. 16            The authority contested by the

parties, and the issue before the court, is whether Dr. Woods had

authority to act on behalf of Snow Goose.

     Absent either actual or apparent authority, an agent cannot

bind a principal.      IRA Resources, Inc. v. Griego, 221 S.W.3d 592,

597 (Tex. 2007)     Actual and apparent authority are created through

conduct of the principal communicated either to the agent (actual

authority)   or to a third party (apparent authority) .                Gaines v.

Kelly, 235 S.W.3d 179, 182         (Tex. 2007).      Actual authority can be

either express or implied.          Express actual authority exists when

the principal has made clear to the agent that he wants the agent

to act on the principal's behalf.             Pasant, 52 F.3d at 97.     Implied

actual authority exists when there is only circumstantial proof of

actual authority.      Id.      Implied actual authority may arise from

(1) some indication from the principal to the agent that the agent

has such authority i    ( 2)    a necessary implication of an expressly

authorized acti or (3)         from a previous course of dealing between

the principal and agent.         Id.


     16
       Amended and Restated Limited Partnership Agreement of Fondren
Orthopedic Ltd. , Exhibit 0 to Pierce Aff ida vi t, Docket Entry
No. 9-1, p. 103 ("12.2 The General Partner may take the following
actions if, as, and when it deems any such action to be necessary,
appropriate or advisable, at the sole cost and expense of the
Partnership:     (a) execute any and all documents, contracts,.
[etc.]        . ") .

                                       -13-
     Defendants argue that Dr.                Woods lacked actual authority to

enter into the Agreement because Pierce was an officer of Snow

Goose,     which required that the Agreement                    (1)    be approved by the

Snow Goose      Board of         Directors     under    Snow Goose's           Bylaws 18   and

(2) comply with provisions of Texas law regarding contracts between

corporations and their officers. 19 Defendants also argue that while

the Agreement may have created an obligation between Plaintiff and

FOLTD, any agreement between Plaintiff and FOLTD is also a contract

between Plaintiff and Snow Goose because Snow Goose is FOLTD's

general partner.

     Plaintiff argues that her status as a Snow Goose officer is

irrelevant     to    the    enforceability of          the Agreement           because     the

Agreement was executed between Plaintiff and FOLTD, not Plaintiff

and Snow Goose.            The    court agrees.         The Agreement            is between

Plaintiff     and    FOLTD       and   has    nothing      to     do    with   Plaintiff's

involvement     in    the    management        of   Snow    Goose.         The    court     is

therefore not persuaded by Defendants' arguments that the Agreement

required approval of the Snow Goose Board because of Plaintiff's

alleged status as an officer of Snow Goose.

     The court is also not persuaded by Defendants' argument that

because Snow Goose is FOLTD's general partner, all FOLTD contracts

are necessarily Snow Goose contracts.                   In its Cross-MPSJ,             FOLTD


     18
      See Snow Goose Corporation Bylaws, Exhibit 1                               to Bennett
Declaration, Docket Entry No. 14-1, pp. 10-11 ~ 5.02.
     19
          See FOLTD's Cross-MPSJ, Docket Entry No. 32, pp. 8-13.

                                             -14-
cites Peterson Group, Inc. v. PLTQ Lotus Group, L.P., 417 S.W.3d 46

(Tex. App. --Houston [1st Dist.] 2013, pet. denied), and Pinebrook

Properties,          Ltd.   v.    Brookhaven Lake        Property Owners Ass'n,       77

S.W.3d 487 (Tex. App. -- Texarkana 2002, pet. denied), in support

of its argument that Texas law considers limited partnerships to be

"one and the same"               with their general partners . 19         These cases

merely held that the doctrine of alter ego does not apply to the

general partners of limited partnerships because there is no need

to   "veil pierce"          in order     to hold general partners           liable

general        partners     are    already    jointly and      severally    liable    on

partnership          obligations.        Peterson    Group,     417    S.W.3d   at   57;

Pinebrook Properties,              77 S.W.3d at 499-500.        The fact that Snow

Goose could ultimately be held liable on one of FOLTD's obligations

does    not        mean that     Snow Goose    was   a    party to all     of   FOLTD' s

contracts.          The Agreement was between Plaintiff and FOLTD; it did

not purport to create a Snow Goose obligation.                    The Agreement did

not need to conform to the requirements of the Snow Goose Bylaws or

Texas        law    regarding     contracts    between     corporate    officers     and

corporations.

        Snow Goose's Bylaws are only relevant to determining whether

Dr. Woods had actual authority to act on behalf of Snow Goose as

its President. 20 The president of a corporation has no inherent


        19
             See FOLTD's Cross-MPSJ, Docket Entry No. 32, p. 8.
        20
      In Pierce's Response to Fondren Orthopedic Ltd. 's Cross-
Motion for Partial Summary Judgment, she argues that even if the
                                                   (continued ... )

                                             -15-
authority by virtue of his office.                 See Franco-Texan Land Co. v.

McCormick, 23 S.W. 123, 124 (Tex. 1893); Fitzhugh v. Franco-Texan

Land Co., 16 S.W. 1078, 1079 (1891).                 In the absence of specific

authority      from    the   board   of     directors,      the   president     of   a

corporation has        no authority to           contract   for   the   corporation.

American Bank & Trust Co. v.             Freeman,    560 S.W.2d 444,      446   (Tex.

Civ.    App.          Beaumont   1977,     writ     ref'd   n.r.e.).       "[A]ctual

authority of the president to contract on behalf of the corporation

must be found either in specific statutes, in the organic law of

the corporation, or in a delegation of authority from the board of

directors formally expressed, or must be implied from the nature of

his position or from custom or habit of doing business."                   Templeton

v. Nocona Hills Owners Ass'n, Inc., 555 S.W.2d 534, 537 (Tex. Civ.

App.   -- Texarkana 1977,        no writ).         The burden is on the party

claiming authority to demonstrate that the president had actual

authority to act on the corporation's behalf.                     See In re Westec

Corp., 434 F.2d 195, 200 (5th Cir. 1970).


       20
       ( • • • continued)

restrictions in Snow Goose's Bylaws are applicable, fact questions
concerning waiver, quasi-estoppel, ratification, and apparent
authority preclude summary judgment for FOLTD.   Pierce's Response
to Fondren Orthopedic Ltd. 's Cross -Motion for Partial Summary
Judgment ("Plaintiff's Response to FOLTD' s Cross-MPSJ"), Docket
Entry No. 37, pp. 6-13.   Because the Agreement was not for Snow
Goose officer compensation and Snow Goose is not a party to the
Agreement, the restrictions in Snow Goose's Bylaws on contracts
between Snow Goose and its officers do not apply.   FOLTD's Cross-
MPSJ ultimately fails on other grounds because FOLTD cannot prove
as a matter of law that Dr. Woods lacked authority (be that
authority actual or apparent)      The court therefore need not
address issues of waiver, quasi-estoppel, and ratification.


                                          -16-
      Plaintiff presents no evidence that the Snow Goose Board of

Directors expressly approved the Agreement signed by Dr.                           Woods.

Because Dr. Woods has no inherent authority as President of Snow

Goose under Texas Law and the Snow Goose Board did not approve the

Agreement, the court must look to Snow Goose's Bylaws to determine

whether    Dr.   Woods   had   express      actual     authority       to    act    as    a

signatory for Snow Goose.       Snow Goose's Bylaws provide that "[t]he

President [of Snow Goose] shall have general and active management

and control of the business and affairs of the Company .                                 "22



      Texas courts faced with identical language in corporate bylaws

have reached different conclusions as to what authority it gives to

the   corporation's      president.         In      Fortenberry       v.    Cavanaugh,

No. 03-07-00310-CV, 2008 WL 4997568, at *13-16 (Tex. App. -- Austin

Nov. 26, 2008, pet. denied), the court evaluated identical language

and concluded that       the bylaws        as   a   whole did not authorize a

corporate    president    to   act    on    behalf    of     the   company     without

specific    board authorization,        despite      the     language's      seemingly

broad grant of authority, because of other delegations to the board

of directors in the bylaws.          Another court concluded that the same

language authorized the president to act as a general manager, and

that under Texas law the general manager has authority to act as an

agent for the corporation and bind the corporation by contract.



      22
      See Snow Goose Corporation Bylaws,                    Exhibit    1    to Bennett
Declaration, Docket Entry No. 14-1, p. 11               ~   5.07.

                                       -17-
Holman v.      Dow,     467 S.W.2d 547,        552    (Tex.   Civ.   App.     -- Beaumont

1971, writ ref'd n.r.e.).

      The Snow Goose Bylaws have seemingly conflicting grants of

authority to the President and Board of Directors, with broad and

somewhat overlapping grants of power to each. 23                 The court concludes

that the description of Dr. Woods'                    responsibilities in the Snow

Goose Bylaws is not sufficient, standing alone, to support a grant

of actual authority to enter into contracts of all types for FOLTD.

In the absence of an express grant of actual authority, the court

must look to the conduct of Snow Goose and Dr. Woods to determine

if Dr. Woods had implied actual authority to sign FOLTD contracts

on behalf of Snow Goose.

      Dr. Woods acted as a signatory for Snow Goose on documents

presented as exhibits by both Plaintiff and Defendants. 24                           In her

affidavit      Pierce states     that        "[o] n   behalf of      FOLTD,    Dr.   Woods

unilaterally negotiated, entered into, and signed contracts without

a   vote     of   the    partners       or    any     prior   specific        partnership

approval." 25     Dr. Woods also acted as a signatory for Snow Goose on

a 2005 compensation agreement between Pierce and FOLTD, 26 and there


      23
           Compare id. at 11-12     ~    5.07, with id. at 7          ~   3.01.
      24
      See, e.g., Amendment No. 2, Exhibit 0 to Pierce Affidavit,
Docket Entry No. 9-1, p. 159; Snow Goose Corporation Bylaws,
Exhibit 1 to Bennett Declaration, Docket Entry No. 14-1, p. 17.
      25
      See Pierce Affidavit, Exhibit 1 to Plaintiff's MPSJ, Docket
Entry No. 9-1, p. 12.
      26
      See Pierce Letter from FOLTD Re Compensation Distributions,
Exhibit D to Pierce Affidavit, Docket Entry No. 9-1, p. 22.

                                             -18-
is   no   evidence   that   the   Snow   Goose   Board     contested      the   2005

agreement during the nine-year period between 2005 and 2014, when

the Agreement challenged in this action was executed.

      Neither Plaintiff nor Defendants have presented definitive

evidence demonstrating the scope of authority Dr. Woods was given

by Snow Goose to manage the affairs of FOLTD.              For summary judgment

for Plaintiff to be appropriate, Plaintiff must prove that, based

on the evidence presented, reasonable minds could not differ as to

whether Dr. Woods had authority.         For summary judgment for FOLTD to

be appropriate, FOLTD must show that Dr. Woods lacked authority to

execute the Agreement as a matter of law.             While no evidence has

been presented       that   Snow Goose    objected    to    Dr.   Woods    signing

documents    for   Snow Goose     in   Snow Goose's      capacity as       FOLTD' s

general partner, Plaintiff has failed to prove as a matter of law

that Dr.    Woods had direct authorization from Snow Goose,                     that

Dr. Woods' authority to enter into the Agreement was implied from

an act expressly authorized by Snow Goose's Board of Directors,

that Snow Goose indicated to Dr. Woods that he had authority, or

that a previous course of dealing between Snow Goose and Dr. Woods

led Dr. Woods to believe he had authority.            Therefore, in spite of

considerable evidence tending to show that Dr. Woods had actual

authority, either express or implied, to execute the Agreement, the

court cannot conclude as a matter of law that Dr. Woods either had

or lacked actual authority.


                                       -19-
      2.     Apparent Authority

      Plaintiff argues in the alternative that FOLTD should be bound

by   the   Agreement     because    Dr.    Woods   had apparent   authority      to

execute such an agreement.           Defendants argue that there are fact

issues as to whether a reasonably prudent person in Plaintiff's

position would believe Dr. Woods had authority to bind Snow Goose.

In FOLTD's Cross-MPSJ, FOLTD argues that Dr. Woods lacks apparent

authority as a matter of law.

      Apparent authority arises "'either from a principal knowingly

permitting an agent to hold [himself] out as having authority or by

a principal's actions which lack such ordinary care as to clothe an

agent with the indicia of authority,               thus leading a    reasonably

prudent person to believe that the agent has the authority                  [he]

purports to exercise.'"          Gaines, 235 S.W.3d at 182.       The essential

elements     required to establish apparent authority are:                ( 1)   a

reasonable belief in the mind of the third party of the agent's

authority,     ( 2)   generated by some holding out or neglect of the

principal, and (3) a justifiable reliance on the authority.                 2616

South Loop L.L.C. v. Health Source Home Care, Inc., 201 S.W.3d 349,

356 (Tex. App. --Houston [14th Dist.] 2006, no pet.).               To be bound

on an apparent authority theory the principal must have had full

knowledge of all material facts.             Gaines, 235 S.W.3d at 182.

      To prove Dr.       Woods     had apparent     authority   Plaintiff must

establish that Snow Goose created a reasonable belief in her mind

that Dr. Woods had authority to act for Snow Goose.               While Pierce

                                          -20-
points to instances in which Dr. Woods acted as a signatory for

Snow Goose in negotiations for FOLTD, she has presented no evidence

that Snow Goose's Board held Dr. Woods out as authorized to execute

agreements on behalf of FOLTD.                  Pierce also argues that the actions

of Dr. Woods' successor, Dr. Elkousy, are consistent with Dr. Woods

having apparent authority because Dr.                        Elkousy,     upon being made

aware        of    the    Agreement,      did    not       object   to        its   validity. 27

Defendants have presented evidence that James Bennett, one of the

three members of Snow Goose's                    then Board of Directors,                had no

knowledge of the Agreement between FOLTD and Pierce. 28

        In its Cross-MPSJ, FOLTD argues that Dr. Woods lacked apparent

authority as a matter of law because Plaintiff was an insider, and

therefore could not have formed a reasonable belief of Dr. Woods'

apparent authority.               FOLTD cites In re Westec Corp., 434 F.2d at

195,     in       which    the    Fifth   Circuit      held    that      an    officer    of    a

corporation could not rely on apparent authority of another officer

of   the      same     corporation to       create     a    binding agreement            on the

corporation's behalf.              Id. at 196-200.          The court is not persuaded

by FOLTD's argument.              The Agreement is distinguishable from the one

at     issue      in     Westec   because    the    Agreement       did       not   impose     an

obligation on Snow Goose.


        27
      See Plaintiff's Response to FOLTD's Cross-MPSJ, Docket Entry
No. 37, p. 12.
        28
      See Bennett Declaration, Attachment 1 to Defendants' Response
to Plaintiff's MPSJ, Docket Entry No. 14-1.

                                             -21-
        The court concludes              that    Plaintiff has presented evidence

sufficient to create a fact issue on apparent authority based on

her knowledge of prior, similar contracts executed by Dr. Woods and

Snow Goose's acquiescence to such contracts. 28                   As discussed above,

while there is a substantial amount of evidence that Dr. Woods had

some     form       of    authority,     be    that    authority actual    (express    or

implied)       or apparent,           to act for Snow Goose to bind FOLTD,            the

court cannot conclude as a matter of law that Dr. Woods either had

or lacked apparent authority to act as a signatory for Snow Goose

to bind FOLTD to the Agreement.


             III.        Snow Goose Corporation's Motion to Intervene

        Snow Goose, the general partner of FOLTD, filed a motion to

intervene pursuant to Federal Rule of Civil Procedure 24(b).                         Snow

Goose        argues       that   it    has    claims    against   both   Plaintiff    and

Dr. Woods,          the former President of Snow Goose and the person who

signed the disputed Agreement, that share common questions of law

and fact with the existing claims in this action.                    Plaintiff argues

that Snow Goose's motion should be denied because Snow Goose's

claims are meritless and unlikely to contribute significantly to

the development of the facts in this action.



        28
      See Pierce Affidavit, Exhibit 1 to Plaintiff's MPSJ, Docket
Entry No. 9-1, pp. 12-13 ~~ 3 7, 3 8 (citing other agreements
executed by Dr. Woods, including an instance where Dr. Woods
authorized a bonus to an FOLTD employee without a prior vote or
approval) .

                                                -22-
      Under Federal Rule of Civil Procedure 24(b)                                   the court may

permit anyone to intervene who "has a claim or defense that shares

with the main action a common question of law or fact."                                     Fed. R.

Ci v. P. 24 (b) ( 1) (B) .            A motion for permissive intervention must not

only meet the requirements of Rule 24 (b)                            I    but it must also be

timely filed.               Stallworth v. Monsanto Co.           1       558 F.2d 257 1 263      (5th

Cir. 1977).               Plaintiff does not contest that Defendants/ motion is

timely/ only whether Snow Goose                1
                                                   S   claims share common issues of law

and fact such that permissive intervention is warranted.

      "Permissive intervention                     'is wholly discretionary with the

[district]        court               . even though there is a common question of

law or    fact        1    or   the    requirements       of    Rule       24 (b)   are   otherwise

satisfied.'"               New Orleans Public Service, Inc. v. United Gas Pipe

Line Co., 732 F.2d 452, 470-71 (5th Cir. 1984).                                 Appellate review

of denials of permissive intervention are reviewed under an abuse

of discretion standard.                  Id. at 471.

      When evaluating a                  request       for permissive          intervention/      "a

district court should consider 1 among other factors/                                  whether the

intervenors are adequately represented by other parties and whether

they are likely to contribute significantly to the development of

the underlying factual issues.                                 When a proposed intervenor

possesses the same ultimate objectives as an existing litigant/ the

intervenor    1
                  S       interests are presumed to be adequately represented

absent    a       showing         of     adversity       of     interest,           collusion/    or


                                               -23-
nonfeasance."        League of United Latin American Citizens, Council

#4434 v. Clements, 884 F.2d 185, 189 (5th Cir. 1989).

     Snow Goose's proposed breach of fiduciary duty claims against

Plaintiff     stem    from   the   challenged     Agreement     and   Dr.   Woods'

authority to sign it.        Snow Goose alleges that Plaintiff breached

her fiduciary duty to Snow Goose because Plaintiff was an officer

of Snow Goose who knowingly received unauthorized payments from

Snow Goose through the Agreement and allowed unauthorized payments

to be made to Dr. Woods. 29         Snow Goose also argues that Plaintiff

"aided and abetted" a breach of fiduciary duty by Dr. Woods, who

signed the challenged Agreement.            Plaintiff responds that she was

not an officer of Snow Goose and that even if she were an officer

of Snow Goose,       the Agreement was between Plaintiff and FOLTD and

had nothing to do with her activities for Snow Goose.

     As   discussed above,         the   court   is   not   persuaded   that    the

Agreement provided for compensation to Plaintiff as an officer of

Snow Goose.      The Agreement was executed by FOLTD to compensate

Plaintiff for her work for FOLTD and FOG.                   Merely because Snow

Goose was FOLTD's general partner and Snow Goose acted as FOLTD's

signatory does not make Snow Goose a party to the Agreement.                   Most

of Snow Goose's proposed breach of fiduciary duty claims against

Plaintiff are predicated on the false premise that the Agreement


     29
      See Snow Goose Corporation's Complaint in Intervention,
Exhibit 1 to Snow Goose Corporation's Motion to Intervene, Docket
Entry No. 19-1, pp. 9-10 ~~ 38-44.

                                         -24-
was    improper    officer      compensation     for    Plaintiff's      work   as    an

officer of Snow Goose. 31         Snow Goose has no right to assert such a

claim because the Agreement did not provide for Snow Goose officer

compensation to Plaintiff.

       Because the Agreement did not provide for compensation to

Plaintiff as an officer of Snow Goose, Snow Goose's only remaining

breach of     fiduciary       duty claim against        Plaintiff     alleges    that

Plaintiff caused unauthorized payments to be made to Dr. Woods,

breaching her fiduciary duties to Snow Goose.                Snow Goose alleges

that Dr. Woods authorized improper payments to himself from Snow

Goose funds.       Snow Goose refers to these payments as "similar" to

the payments received by Plaintiff, which the court has concluded

were not Snow Goose officer compensation,                 but were payments for

work Plaintiff did for FOLTD and FOG.            Merely because an individual

is an officer of a corporation does not make all income received by

that individual "officer compensation"                 that would require Board

approval.         The   court     is   not   persuaded    that     the    challenged

compensation to Dr. Woods is distinguishable from the compensation

to Plaintiff in any significant respect.

       In determining whether to allow Snow Goose to intervene, the

court must evaluate not only whether Snow Goose's proposed claims

share common issues of law and fact with the claims already pending

in    this   action,    but     also   whether   Snow    Goose's    interests        are




                                         -25-
adequately represented by FOLTD and FOG.          The partners of FOG and

FOLTD were often partners in both entities.          Some of the partners

of FOG and FOLTD were also involved in Snow Goose's management.

All three members of Snow Goose's Board of Directors at the time of

the challenged Agreement were also partners in FOG and FOLTD. 31

     Plaintiff's    claims   fall   into   two   categories:   breach of

contract claims and employment claims -- both stemming from her

termination from FOG.        Snow Goose has      failed to show that its

interests differ from FOLTD or FOG's interests in this case.          Any

breach of fiduciary duty claims against Plaintiff stemming from the

Agreement may be asserted by FOLTD.        The breach of fiduciary duty

claims Defendants assert in their proposed amendments to their

counterclaims against Pierce are nearly identical to those asserted

by Snow Goose. 32   The court concludes that the interests of Snow



      Compare Amended and Restated Limited Partnership Agreement
     31

of Fondren Orthopedic Ltd., Exhibit 0 to Pierce Affidavit, Docket
Entry No. 9-1, pp. 148-49 (listing C. Craig Crouch, James B.
Bennett, and G. William Woods as partners in FOLTD), with Snow
Goose Corporation Bylaws, Exhibit 1 to Bennett Declaration, Docket
Entry No. 14-1, p. 7 (listing Dr. G. William Woods, Dr. C. Craig
Crouch, and Dr. James B. Bennett as the initial directors of Snow
Goose).
     32
       FOLTD and FOG contend that Pierce breached fiduciary duties
to them by both "causing unauthorized payments to be made from
FOLTD funds" and "receiving unauthorized payments from FOLTD
funds." FOLTD and FOG further argue that Pierce aided a breach of
fiduciary duty by Dr. Woods by causing payments to be made both to
herself and Dr. Woods. See Defendants Fondren Orthopedic Group LLP
and   Fondren   Orthopedic  Ltd. 's  Second Amended Answer       and
Counterclaim ("Defendants' Second Amended Answer & Counterclaim") ,
Exhibit 1 to Defendants' Motion for Leave to File a Second Amended
Answer and Counterclaim, Docket Entry No.        20-1,   pp.  23-26
                                                     (continued ... )

                                    -26-
Goose are adequately represented by FOLTD because the Agreement was

between Plaintiff and FOLTD.           Intervention by Snow Goose would not

contribute    significantly      to    the        development   of   the   underlying

factual issues in this action.              Snow Goose Corporation's Motion to

Intervene will therefore be denied.


                 IV.     FOLTD's Motion for Leave to File
                         a Third-Party Complaint

     FOLTD argues that it should be granted leave to file a third-

party complaint against Dr. Woods pursuant to Federal Rule of Civil

Procedure 14(a)    on the ground that if FOLTD is found liable to

Plaintiff,    Dr. Woods would be liable to FOLTD because Dr. Woods

breached his fiduciary duty to FOLTD in executing the Agreement.

Plaintiff argues that leave should not be granted because FOLTD's

proposed claims against Dr. Woods have no merit.

     Federal Rule of Civil Procedure 14 (a)                  provides that,      "[a]

defending party may, as a third-party plaintiff, serve a summons

and complaint on a nonparty who is or may be liable to it for all

or part of the claim against it.                   But the third-party plaintiff

must, by motion, obtain the court's leave if it files the third-

party complaint        more   than    14    days    after   serving    its   original

answer."     Fed. R. Civ. P. 14(a) (1).             A third-party claim need not


     32
       ( • • • continued)

(contending that Pierce breached her fiduciary duties to FOLTD and
FOG by "causing unauthorized payments to be made to her from FOLTD
funds" and "concealing the .    . unauthorized payments" from FOG
and FOLTD).

                                           -27-
be based on the same theory as the main claims in the lawsuit.

Southern Railway Co. v.              Fox,   339 F.2d 560,       563    (5th Cir.      1964).

The district court is given "wide discretion in determining whether

to permit such third-party procedure to be resorted to."                            Id.    For

a third-party complaint to be proper under Rule 14(a), the third-

party plaintiff (or original defendant) must allege that the third-

party defendant        is secondarily          (or derivatively)           liable to the

third-party plaintiff for an obligation it incurs in the litigation.

Charles Alan Wright, Arthur R. Miller, Mary Kay Kane, & Richard L.

Marcus, FEDERAL PRACTICE & PROCEDURE § 1446 (3d ed. 2011).

     Rule 14(a) does not compel a defendant to bring third parties

into an action; it simply permits the addition of anyone who meets

the standard set forth by Rule 14(a).                   City of Gretna v. Defense

Plant Corp., 159 F.2d 412, 413 (5th Cir. 1947).                       "In many instances

tactical considerations will lead a party to pursue an independent

action   against       a     possible       third-party       defendant      rather       than

resorting to impleader."              Charles Alan Wright, Arthur R. Miller,

Mary Kay Kane,     &   Richard L. Marcus, FEDERAL PRACTICE             &   PROCEDURE§ 1446

(3d ed. 2011).

     A corporate           general    partner owes        fiduciary        duties    to    the

limited partnership.           Grierson v. Parker Energy Partners 1984-I,

737 S.W.2d 375,        377    (Tex. App.            Houston    [14th Dist.]         1987, no

writ).   Not only is the corporation itself liable, but an officer

of a corporate general partner who is entrusted with the management

of a limited partnership and who exercises control over the limited

                                             -28-
partnership owes a fiduciary duty to the limited partnership as

well.      See In re Harwood, 637 F.3d 615, 622 (5th Cir. 2011).                            Snow

Goose owes fiduciary duties to FOLTD.                        If Dr. Woods was vested with

(and exercised)         control over FOLTD by virtue of his position as

President of Snow Goose, Dr. Woods owed fiduciary duties to FOLTD.

Therefore, FOLTD may seek to hold Dr. Woods liable for breaching

fiduciary duties he owed directly to FOLTD.

        But that does not mean that FOLTD's proposed claims against

Dr.   Woods are appropriate for impleader under Rule 14 (a) .                               For

impleader to be proper under Rule 14(a), the third-party plaintiff

(or original defendant) must allege that the third-party defendant

is    secondarily           liable        to   the   third-party       plaintiff      for    an

obligation       it    incurs        in    the    litigation.     Charles    Alan     Wright,

Arthur R.        Miller,        Mary Kay         Kane,   &   Richard   L.   Marcus,    FEDERAL

PRACTICE   &   PROCEDURE    §   1446 (3d ed. 2011).            The notion of derivative

liability is central to Rule 14(a)                       and thus "impleader has been

successfully utilized when the basis of the third-party claim is

indemnity, subrogation, contribution, express or implied warranty,"

or the like.          Id.       A claim that is not derivative of or dependent

on the main claim cannot be brought into the controversy under

Rule 14(a), no matter how factually analogous it is to the main

claim.     Id.   §   1442.       The court is not persuaded by FOLTD's argument

that its claims against Dr. Woods are derivative in nature.                            Merely

because FOLTD's proposed breach of fiduciary duty claims against


                                                 -29-
Dr. Woods arise from the same factual transaction as this action

does not make FOLTD's claims against Dr. Woods "derivative" in the

sense contemplated by Rule 14(a).

     FOLTD    argues     that   in   executing   the    Agreement,     Dr.    Woods

breached his fiduciary duty to FOLTD.            "The elements of a breach-

of-fiduciary-duty claim         [under Texas law]      are:     (1)   a fiduciary

relationship existed between the plaintiff and defendant;                    (2) the

defendant breached its fiduciary duty to the plaintiff; and (3) the

defendant's breach resulted in injury to the plaintiff or benefit

to the defendant."'       Neese v. Lyon, 479 S.W.3d 368, 386 (Tex. App.

   Dallas 2015, no pet.).        Dr. Woods' liability to FOLTD for breach

of fiduciary duty is not contingent on the outcome of this case.

Even if Dr. Woods had general authority to act for Snow Goose in

executing    contracts    on behalf     of   FOLTD     (which   would make      the

Agreement valid)   he could still be found liable to FOLTD if the

Agreement was not in FOLTD's best interests.              If FOLTD is correct

that Dr. Woods breached his fiduciary duties to FOLTD in entering

into the Agreement with Plaintiff, FOLTD may have a claim against

Dr. Woods regardless of how the court resolves Plaintiff's claims.

Any breach of fiduciary duty claim that FOLTD has against Dr. Woods

may be pursued in a separate action between FOLTD and Dr. Woods.

Because FOLTD's proposed claim is not appropriate for Rule 14(a)

impleader, FOLTD's Motion for Leave to File a Third-Party Complaint

will be denied.


                                      -30-
                      V.   Defendants' Motion for Leave to Amend

      Defendants               seek     leave    to     file    an   amended     answer      and

counterclaim that adds "additional bases to support [Defendants']

breach of fiduciary duty claim, an additional claim for aiding and

abetting breach of fiduciary duty, and the remedy of constructive

trust." 33           Defendants recently filed Defendants Fondren Orthopedic

Group LLP and Fondren Orthopedic Ltd.'s Third Amended Answer and

Counterclaim ("Defendants' Third Amended Answer                          &    Counterclaim")

(Docket Entry No.               38),    which acknowledged that their Motion for

Leave to Amend their counterclaims was still pending before the

court. 34        It appears to the court that Defendants'                      Third Amended

Answer      &    Counterclaim contains the same proposed amendments as

Defendants' proposed Second Amended Answer & Counterclaim (Docket

Entry No.             20-1),    to     which    Plaintiff      objects   on    the   basis   of
                35
futility.

      Under Rule 15 of the Federal Rules of Civil Procedure a party

may amend its pleading once as a matter of course within 21 days of


      33
      Defendants' Motion for Leave to File a Second Amended Answer
and Counterclaim, Docket Entry No. 20, p. 1.
      34
      See Defendants' Third Amended Answer & Counterclaim, Docket
Entry No. 38, p. 1.
      35
       Compare Defendants' Second Amended Answer & Counterclaim,
Exhibit 1 to Defendants' Motion for Leave to File a Second Amended
Answer and Counterclaim, Docket Entry No. 20-1, ~~ 28-37, 40, 43,
47-55, with Defendants' Third Amended Answer & Counterclaim, Docket
Entry No. 38, ~~ 28-37, 40, 43, 47-55.

                                                 -31-
service.      Fed.   R.   Civ.   P.    15 (a) (1) (A).      After the window for

amendment as a matter of course closes,                   "a party may amend its

pleading only with the opposing party's written consent or the

court's leave.       The court should freely give leave when justice so

requires."       Fed. R. Civ.     P. 15(a) (2).         The decision to grant or

deny leave to amend "'is entrusted to the sound discretion of the

district court.'"         Pervasive Software, Inc. v. Lexware GmbH & Co.

KG, 688 F.3d 214, 232 (5th Cir. 2012).

       "Courts    within the     Fifth Circuit           examine   five   factors   to

determine whether leave to amend should be granted:                         1)   undue

delay, 2) bad faith or dilatory motive, 3) repeated failure to cure

deficiencies by previous amendments,               4)     undue prejudice to the

opposing party,       and 5)     futility of       the amendment."         Petrobras

America,     Inc. v. Vicinay Cadenas, S.A., 921 F. Supp. 2d 685, 689

(S.D. Tex. 2013)      (citing and quoting Smith v. EMC Corp., 393 F.3d

590,   595    (5th Cir.    2004))      (internal    quotation marks        omitted).

Factors one through three             (undue delay,      bad faith,   and repeated

failure to cure deficiencies)            do not apply.         Nor does Plaintiff

allege that Defendants' proposed amendment would cause her undue

prejudice.       Plaintiff contests only the futility of Defendants'

proposed amendment.        Plaintiff argues that Defendants should not be

granted leave to amend because Dr. Woods did not commit a breach of

fiduciary duty.        Plaintiff could therefore not have                 "aided and

abetted" such a breach.


                                         -32-
      The amendments proposed by Defendants rely on the premise that

the Agreement     (and any additional         challenged payments made            to

Dr. Woods from FOLTD funds) was improper because Dr. Woods lacked

authority to unilaterally compensate another Snow Goose officer. 36

While Defendants may have other grounds to support a counterclaim

against    Plaintiff,   Defendants'     current    proposed amendments        are

predicated on the incorrect premise that Dr. Woods lacked authority

to execute the Agreement because the Agreement provided Snow Goose

officer compensation to Plaintiff.           Defendants' Motion for Leave to

File a Second Amended Answer and Counterclaim will therefore be

denied.


                        VI.   Conclusion and Order

      For the reasons stated above,            Pierce's Motion for Partial

Summary Judgment on Two of Her Breach of Contract Claims                   (Docket

Entry No. 9) is DENIEDi Fondren Orthopedic Ltd.'s Cross-Motion for

Partial Summary Judgment       (Docket Entry No.        32)    is DENIEDi    Snow

Goose Corporation's Motion to Intervene (Docket Entry No. 19)                     is

DENIED i   Fondren Orthopedic    Ltd. 's      Motion   for    Leave   to   File    a



      36
      See Defendants'    Second Amended Answer & Counterclaim,
Exhibit 1 to Defendants' Motion for Leave to File a Second Amended
Answer and Counterclaim, Docket Entry No. 20-1, pp. 21-23 (arguing
that Dr. Woods did not have the authority as President of Snow
Goose to promise payments to Plaintiff, who was also an officer of
Snow Goose, without prior approval from the Snow Goose Board of
Directors) .

                                      -33-
Third-Party   Complaint   (Docket   Entry   No.   21)   is   DENIED;   and

Defendants' Motion for Leave to File a Second Amended Answer and

Counterclaim (Docket Entry No. 20) is DENIED.

     SIGNED at Houston, Texas, on this 28th day of November, 2018.




                                                  SIM LAKE
                                        UNITED STATES DISTRICT JUDGE




                                -34-
